Filed 2/24/14 In re L.T. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR

In re L.T., et al., Persons Coming Under
the Juvenile Court Law.
                                                                     B249410
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND                                           (Los Angeles County
FAMILY SERVICES,                                                     Super. Ct. No. CK97105)

         Plaintiff and Appellant,

         v.

B.T.,

         Defendant and Appellant.


         APPEAL from orders of the Superior Court of Los Angeles County, Donna
Levin, Juvenile Court Referee. Affirmed.
         Catherine C. Czar, under appointment by the Court of Appeal, for Defendant
and Appellant.
         John F. Krattli, County Counsel, James M. Owens, Assistant County
Counsel, and Sarah Vesecky, Deputy County Counsel, for Plaintiff and Appellant.
      Appellant B.T. (Father) appeals the juvenile court’s jurisdictional and
dispositional orders, contending the evidence before the court was insufficient to
support its findings that his daughters L.T. (L) and Juliana T. were proper subjects
of jurisdiction under Welfare and Institutions Code section 300, subdivisions (b)
and (j) due to domestic violence and physical abuse.1 Respondent Department of
Children and Family Services (DCFS) cross-appeals, contending the court erred in
dismissing allegations asserting jurisdiction under section 300, subdivision (a),
serious physical harm.2 Finding no reversible error, we affirm.


               FACTUAL AND PROCEDURAL BACKGROUND
      The underlying proceedings were instituted in December 2012.3 The family
had come to the attention of DCFS several months earlier, in July 2012, when L,
then five, suffered a serious brain injury and nearly died after a fall from a second
story window of the home of the paternal relatives where the family was living.
The incident was investigated and determined to be an accident.
      On December 14, after being asked to leave the paternal relatives’ home,
Mother and the girls spent the night with a friend. Mother took Juliana, then three,
and L to the emergency room to be examined on the advice of the friend and the
friend’s DCFS caseworker, after reporting to them that she and the children were
the victims of emotional and physical abuse. She specifically described to them an
incident on December 8, in which Father had hit Juliana with a belt. Later that
day, DCFS received a report that Mother had stated to a hospital social worker that

1
      Undesignated statutory references are to the Welfare and Institutions Code.
2
      The children’s mother, N.T. (Mother), is not a party to this appeal.
3
      Until April 2012, Mother, Father and the girls had lived in the Philippines. They
moved to California at that time to attend a family wedding and “work on their
marriage.”

                                            2
Father caused L’s July 2012 fall. DCFS also received a report that Father had hit
Juliana, leaving a bruise, and that Mother was a victim of domestic violence.
        Interviewed by the caseworker, Mother reported that she and Father had
been married for six years and that for several of those years, she had been the
victim of domestic abuse, mostly emotional, but also physical. The most recent
incident of domestic violence had occurred in September 2012. The caseworker’s
report did not specify the nature of the abuse, but Mother had earlier reported to
hospital personnel that Father “hit [her] on the face [and] chest and strangled her
on the neck with his hands.”4 Mother further reported that Father regularly
pinched the girls and hit them with a belt. The most recent incident of abuse of the
children occurred on December 8, when Father hit Juliana with a belt on the thigh
because she was fussing about getting out of the bathtub. Mother stepped between
them to prevent any further blows. Mother stated she had not reported those
incidents at the time because the paternal family members with whom they were
living were “always . . . on [Father’s] side” and “did not want to be associated with
that kind of problem.” She also stated she was worried about becoming homeless
and receiving no financial support.5 In her interview with the caseworker, Mother
denied telling the hospital social worker that Father had been responsible for the
earlier injury to L.6

4
       On December 27, Mother sought a restraining order, asserting under oath that
Father had choked her and slapped her face.
5
      At the time of the interview, Mother was staying in housing obtained through a
domestic violence shelter.
6
       When the incident occurred in July 2012, Mother had stated the fall was
accidental. When she was leaving the paternal relatives’ home in December 2012, she
had spoken with police officers and reported domestic violence, but did not report Father
physically abusing the children or causing L’s fall. In a second interview with police
officers at the hospital, Mother reported the December 8 incident in which Father had hit
Juliana with a belt. She reiterated that L’s fall had been accidental and denied telling the
(Fn. continued on next page.)

                                             3
         Father admitted spanking Juliana to discipline her, but denied hitting her
with a belt and denied abusing Mother. He accused Mother of hitting him with a
frying pan when they were in the Philippines. A Tagalog-speaking caseworker
interviewed Juliana, who stated that Father had hit her with a belt on her leg. She
further stated that Father was “always upset with her” and regularly pinched and
hit her and her sister.7 Juliana’s doctor reported that he had observed a bruise on
the girl’s right thigh and suspected child abuse “based on the report by [M]other
that it was caused by [F]ather hitting [the] child with [a] belt.”8 The doctor’s report
also stated that Mother reported Father hitting the children one or two times a week
with sticks, belts and other objects.
         The girls were detained and placed in foster care. DCFS filed a petition
under section 300 alleging Father inflicted serious harm on L by pushing her out of
a second floor window and inflicted serious harm on Juliana by striking her on
December 8 with a belt and on other occasions with a belt and sticks. The petition
further alleged that both Father and Mother subjected the children to a risk of
serious physical harm by engaging in violent altercations in their presence. Based
on these allegations, jurisdiction was alleged to be warranted under subdivision (a)
(serious physical harm). The petition also asserted that the same factual allegations
warranted assertion of jurisdiction under subdivision (b) (failure to protect), and
that each girl was subject to jurisdiction under subdivision (j) based on abuse of the
other.


hospital social worker that Father caused it. The hospital social worker’s report described
Mother as “somewhat unreliable” due to failing to mention abuse of the children to police
officers earlier and giving contradictory reports about L’s fall.
7
         Because of her injuries, L was never able to give a meaningful statement.
8
         A police officer’s report described the bruise as diagonal and three to four inches
long.

                                               4
      Interviewed for the jurisdictional/dispositional report in February 2013,
Mother again stated that L’s July 2012 fall had been an accident. She said she did
not recall telling the hospital social worker that Father had caused it, stating she
had been under stress and he must have misunderstood something she said. She
reiterated that Father had struck Juliana with a belt in December and reported that
he had been physically and verbally abusive toward her in front of the children
multiple times, including hitting her face and slapping the back of her head. The
caseworker attempted to re-interview Juliana, but she did not provide any
meaningful or relevant statements at that time. Father continued to deny hitting
Juliana with anything except his open hand. He specifically denied hitting Mother
in the children’s presence. Father reported he had been at work the day L fell.9
The paternal relatives who lived with the couple -- the grandfather, paternal aunt,
and her husband -- denied observing Father pinching the girls or using belts or
sticks to discipline them. They denied observing any incidents of domestic
violence between Father and Mother.
      In a February 2013 interim review report, the caseworker concluded that the
allegations Father pushed L out the window and Mother thereafter failed to protect
the children were unfounded.10 DCFS recommended that the children be released
to Mother, who was then living in a shelter and receiving group and individual
counseling and parenting training. The report further recommended that the



9
       This was confirmed by the paternal grandfather, Father’s employer, and the
paternal aunt and her husband, who had gone to pick up Father and drive him to the
hospital where L had been taken.
10
       The report stated: “It is the Department’s respectful impression that due to a
possible language barrier and stressful situations, [Mother] was misunderstood during an
interview with the [hospital social worker].”

                                           5
remaining allegations with respect to physical abuse and domestic violence by
Father be sustained under section 300, subdivisions (a), (b) and (j).
           Called to testify at the April 2013 jurisdictional hearing, Mother
acknowledged she had not said anything to caseworkers investigating L’s fall in
July 2012 about domestic violence or excessive discipline. She testified that when
she was first interviewed by police officers as she was leaving the family home in
December, she did not report Father’s abuse of the children because she felt
harassed and believed they were only questioning her about domestic violence.
She denied telling the hospital social worker that Father had intentionally pushed L
out the window. She stated she did not speak up earlier about the domestic
violence because Father and his family threatened to throw her out of the house.
           Father’s counsel urged the court to dismiss the petition, contending that
Mother was not credible, having given inconsistent reports about L’s fall and
having failed to raise her claim that Father abused the children during her first
interview with police officers in December. DCFS’s counsel, joined by the
children’s counsel, urged the court to find all the petition’s allegations pertaining to
Father’s abuse of Mother and Juliana true, and to uphold jurisdiction under
subdivisions (a), (b), and (j). The children’s counsel observed that in many cases
of domestic violence, “mothers don’t react as quickly as we’d like them to or don’t
report as quickly as we’d like them. And these are people who are native to the
United States and understand the law and understand that there are domestic
violence shelters out there. [¶] Here, we are dealing with a young woman who is
from another country, doesn’t necessarily know how things work here, and is also
highly dependent on the Father’s family for support, not just financial but
emotionally, and she was going through a very difficult time. So I believe that
[Mother] was very credible. I think that she’s been credible throughout the reports
. . . .”
                                              6
      The court found Mother credible, noting that she spoke up “as soon as she
. . . felt safe and [was] out of the way [of] the paternal family . . . [and] Father.”
The court found by a preponderance of the evidence that the parents had a history
of engaging in violent altercations in the children’s presence and that during these
altercations, Father physically assaulted Mother, warranting jurisdiction under
subdivision (b). The court further found that on multiple occasions, Father had
pinched Juliana and hit her with a belt, and specifically found he had inflicted
bruising on her thigh by hitting her with a belt on December 8. This physical
abuse “endanger[ed] [Juliana’s] physical health and safety and place[d] [both girls]
at risk of physical harm, damage, danger, physical abuse and failure to protect,”
also under subdivision (b). Finally, the court found that Father’s abuse of Juliana
placed L at risk of abuse under subdivision (j). The court dismissed all allegations
pertaining to L’s fall, all allegations pertaining to Mother, and all allegations under
subdivision (a). Although the court sustained no allegations pertaining to Mother
and gave her custody of the girls, she was advised that because they were under the
jurisdiction of the court, she could not change her residence or that of the children,
or take the children outside of Southern California, without notifying DCFS, and
that violation of the court’s order could result in removal of the children. Father
appealed and DCFS cross-appealed.11




11
        The court also issued the restraining order requested by Mother, requiring Father
to stay away from her and the children except when engaged in court-approved visitation.
The parties raise no issues on appeal pertaining to the restraining order.

                                            7
                                     DISCUSSION
      A. Jurisdiction - Father’s Appeal
      To assert jurisdiction over a minor, the juvenile court must find that the child
falls within one or more of the categories specified in section 300. (In re Veronica
G. (2007) 157 Cal.App.4th 179, 185.) DCFS bears the burden of proving by a
preponderance of the evidence that the minor comes under the juvenile court’s
jurisdiction. (Ibid.) “On appeal from an order making jurisdictional findings, we
must uphold the court’s findings unless, after reviewing the entire record and
resolving all conflicts in favor of the respondent and drawing all reasonable
inferences in support of the judgment, we determine there is no substantial
evidence to support the findings. [Citation.] Substantial evidence is evidence that
is reasonable, credible, and of solid value.” (Ibid.)
      Here, the court found that domestic violence joined with physical abuse of
the children perpetrated by Father supported jurisdiction under section 300,
subdivision (b). This provision permits assertion of dependency jurisdiction if
“[t]he child has suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or inability of his or her
parent . . . to adequately supervise or protect the child . . . .” Numerous courts have
held that “domestic violence in the same household where children are living”
represents “neglect” and “failure to protect [the children] from the substantial risk
of encountering the violence and suffering serious physical harm or illness from
it.” (In re Heather A. (1996) 52 Cal.App.4th 183, 194; accord, In re T.V. (2013)
217 Cal.App.4th 126, 134; In re E.B. (2010) 184 Cal.App.4th 568, 576; In re S.O.
(2002) 103 Cal.App.4th 453, 460-461.) “‘First, children of these relationships
appear more likely to experience physical harm from both parents than children of
relationships without woman abuse. Second, even if they are not physically
harmed, children suffer enormously from simply witnessing the violence between
                                            8
their parents . . . . [¶] Third, children of abusive fathers are likely to be physically
abused themselves.’” (In re E.B., supra, at p. 576, quoting Cahn, Civil Images of
Battered Women: The Impact of Domestic Violence on Child Custody Decisions
(1991) 44 Vand. L.Rev. 1041, 1055-1056.) Even where domestic violence
between parents takes place outside the presence of the children, “‘[s]tudies show
that violence by one parent against another harms [them].’” (In re E.B., supra, at
p. 576, quoting Fields, The Impact of Spouse Abuse on Children and Its Relevance
in Custody and Visitation Decisions in New York State (1994) 3 Cornell J.L. &
Pub. Pol’y 221, 228.)
      Here, the court found true not only that Father had committed acts of
violence against Mother, but that such acts had occurred in the presence of the
children, and that Father had repeatedly physically abused three-year old Juliana,
on one occasion striking her with a belt with sufficient force to leave a substantial
bruise. Father does not dispute that domestic violence and physical abuse
perpetrated by one parent can support a jurisdictional finding under section 300,
subdivision (b). He contends, however, that substantial evidence does not support
the juvenile court’s factual findings because the only direct evidence that he
physically abused Mother or Juliana came from statements made by Mother, which
were “contradictory and inconsistent” and “lack[ed] . . . corroborating evidence.”
He further contends that Mother’s “contradictory statements” concerning L’s July
2012 fall are proof her testimony cannot be trusted. Alternatively, Father contends
that substantial evidence did not support an inference that the children were at risk
of future harm because in light of the couple’s separation and the existence of a
restraining order, the domestic violence was unlikely to continue.
      Preliminarily, we observe that whether Mother gave contradictory
statements about L’s injury was itself in dispute. In July 2012, Mother told police
officers and caseworkers that the fall was accidental. In December 2012, she
                                            9
continued to tell police officers and the DCFS caseworker that the July incident
had been an accident. The hospital social worker reported that when he spoke to
Mother on December 14, 2012, she accused Father of causing the fall. However,
Mother denied saying that to the social worker, both in court and in
contemporaneous interviews with the DCFS caseworker and police officers, stating
he must have misunderstood her. The language barrier as well as the stress and
chaos of being interviewed during an emergency room examination of the children
supported the plausibility of her explanation. The court could reasonably conclude
that Mother had not made the statement attributed to her by the hospital social
worker.
      Father claims that Mother was “contradictory and inconsistent” with respect
to her reports of domestic violence and physical abuse, pointing out that she kept
silent about such matters when interviewed by DCFS caseworkers and police
officers in July 2012 in connection with L’s fall, and failed to say anything about
abuse of the children when she first reported being the victim of domestic violence
in December 2012. The fact that a victim of domestic violence does not
immediately come forward to report every incident of abuse does not necessarily
impugn his or her credibility. Victims of domestic abuse are known to withhold
information in an attempt to protect their partners, particularly where the victim is
financially dependent on the perpetrator. Here, the evidence established that
Mother recently had been brought to a new country where she was wholly
dependent on Father and his family for housing and support, and became
particularly vulnerable after L was disabled by the fall. It is not surprising that she
did not report the abuse until Father and his relatives threw her out of their home
and attempted to separate her from the children, and she attained a place of relative
safety. After the first interview with police officers, Mother consistently reported
the physical abuse and domestic violence: first to her friend and her friend’s
                                          10
caseworker; then to the doctor who examined Juliana, the hospital social worker,
and the police officers who interviewed her at the hospital; and finally to the DCFS
caseworker who interviewed her in December. Father’s claim that Mother’s
statements regarding domestic violence and physical abuse were inconsistent and
contradictory does not withstand scrutiny.
      Father’s contention that Mother’s statements were “uncorroborated’ is
equally incorrect. Her report of physical abuse of the children was corroborated
both by the bruise on Juliana’s thigh observed by several witnesses and by
Juliana’s statements to the caseworker in December 2012 that Father had hit her
with a belt on her leg and that he regularly pinched and hit her and her sister.
      Finally, even were we to credit Father’s characterization of Mother’s
statements, we would find no ground for reversal. “‘The testimony of a single
witness is sufficient to uphold a judgment.’” (In re S.A. (2010) 182 Cal.App.4th
1128, 1148, quoting In re Sheila B. (1993) 19 Cal.App.4th 187, 200.) “[T]he fact
that a witness’s testimony is false in part does not preclude a trier of fact from
accepting as true the rest of it.” (People v. Maxwell (1979) 94 Cal.App.3d 562,
577.) “‘“To warrant the rejection of the statements given by a witness who has
been believed by a trial court, there must exist either a physical impossibility that
they are true, or their falsity must be apparent without resorting to inferences or
deductions. [Citations.] Conflicts and even testimony which is subject to
justifiable suspicion do not justify the reversal of a judgment, for it is the exclusive
province of the trial judge or jury to determine the credibility of a witness and the
truth or falsity of the facts upon which a determination depends. [Citations.]”’”
(In re S.A., supra, at p. 1149, quoting Evje v. City Title Ins. Co. (1953) 120
Cal.App.2d 488, 492; accord, People v. Maxwell, supra, 94 Cal.App.3d at p. 577
[“‘An appellate court cannot substitute its judgment for that of the trial court on the
facts unless the testimony as to a particular fact “in the light of the undisputed
                                           11
facts, is so inherently improbable and impossible of belief as in effect to constitute
no evidence at all.”’”].) The juvenile court rejected the argument of Father’s
counsel that Mother’s testimony was not to be believed. None of the matters raised
by Father support a finding of physical impossibility or inherent improbability.
We decline Father’s invitation to substitute our judgment for that of the juvenile
court.
         Father alternatively contends that there was no substantial evidence to
support the inference of potential ongoing abuse because the couple had separated
and a restraining order prohibiting contact was in place.12 Mother and Father had
been separated only four months at the time of the jurisdictional hearing. Mother
was still living in a shelter and had not established a permanent residence of her
own. She had been married to Father for six years and had stayed with him despite
the ongoing abuse. The court could reasonably conclude that Mother would return
to Father’s home once faced with the difficulties of independent living. (See In re
E.B., supra, 184 Cal.App.4th at pp. 573, 576 [although mother and children were
living in domestic abuse shelter, mother’s habit of returning to father despite
repeated abuse supported juvenile court’s finding that children were endangered].)
The court’s assertion of jurisdiction provided Mother an opportunity to receive
family maintenance and preservation services, and ensured that she would be
required to report any change of residence or attempt to reconcile before Father
completed the services required by the dispositional plan.13 The court’s


12
        A jurisdictional finding under section 300, subdivision (b) requires “a showing
that at the time of the jurisdiction hearing the child is at substantial risk of serious
physical harm in the future . . . .” (In re Savannah M. (2005) 131 Cal.App.4th 1387,
1396.)
13
       Father was required to complete a domestic violence program and a parenting
class and to participate in individual counseling to address case issues. Father contends
(Fn. continued on next page.)

                                            12
jurisdictional finding under section 300, subdivision (b) was supported by
substantial evidence.


       B. Jurisdiction - Respondent’s Appeal
       In its cross-appeal, respondent DCFS contends that “substantial evidence
does not support the juvenile court’s dismissal of the [subdivision (a)
[allegations].”14 Because we find the trial court’s assertion of jurisdiction based on
other grounds was supported by substantial evidence, we need not reach this issue.
(See In re Christian P. (2012) 208 Cal.App.4th 437, 450.)




the dispositional order must be reversed if the jurisdictional order is reversed, but raises
no independent challenge to the dispositional order.
14
        As explained in In re I.W. (2009) 180 Cal.App.4th 1517, “[i]n the case where the
trier of fact has expressly or implicitly concluded that the party with the burden of proof
[here, DCFS] did not carry the burden and that party appeals, it is misleading to
characterize the failure-of-proof issue as whether substantial evidence supports the
judgment.” (Id. at p. 1528.) The issue is whether “the evidence compels a finding in
favor of [DCFS] as a matter of law.” (Ibid.; accord, In re Sheila B., supra, 19
Cal.App.4th at p. 200 [“Absent indisputable evidence of abuse -- evidence no reasonable
trier of fact could have rejected -- we must . . . affirm the juvenile court’s
determination.”].)

                                             13
                                DISPOSITION
     The juvenile court’s jurisdictional and dispositional orders are affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             MANELLA, J.


We concur:




EPSTEIN, P. J.




WILLHITE, J.




                                        14